DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 AUG 2021 has been entered.
Applicant’s response of 16 AUG 2021 is acknowledged. Claims 21-26 have been added and are made of record. Claims 8-12 and 20 have been cancelled. Claims 1-7, 13-19, and 21-26 are pending and under examination. 
 
Withdrawn Rejections
	The rejections of claims 9-12 under 35 U.S.C. 103 previously of record have been rendered moot by the cancellation of these claims. The rejection of claims 9-12 under 35 U.S.C. 103 previously of record are therefore withdrawn. 

Maintained Rejections
	The rejections of claims 1-7 and 13-19 under 35 U.S.C. 103 previously of record are maintained. The rejections from the final office action of 18 MAY 2021 are included in the instant office action. 

Claim Interpretation
	As stated in the action of previous record (issued 28 May 2021), the term “protein receptor”, as used in the claims, is being interpreted as receptors made of protein, using the 2nd definition of “receptor” in Webster’s New World College Dictionary, 4th edition, 2010 (online version of reference accessed on 18 May 2021 from www.collinsdictionary.com/us/dictionary/english/receptor): “any of a group of substances, mainly proteins, found esp. on the surface of a cell, that combine with specific molecules, hormones, antibodies, drugs, viruses, etc.”. 

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, J., et al (2012) Micropatterning Polydiacetylene Supramolecular Vesicles on Glass Substrates using a Pre-Patterned Hydrophobic Thin Film Macromol. Chem. Phys. 213; 610-616  (previously cited in office action of 22 May 2020, hereafter Choi) in view of Kim, Y., et al (2012) Synthetic biomimetic membranes and their sensor applications Sensors 12; 9530-9550 (newly cited, hereafter Kim).  

Regarding claim 21, Choi discloses a microarray comprising a plurality of microspots, described in the text as “circular patterned arrays with diameters ranging from 50 to 200 μm” (page 613, column 1, paragraph 2, lines 3-6; Figure 2a, page 613; and Figure 3a and 3c, page 614). Choi further teaches a plurality of vesicles, each vesicle attached to a microspot via a linker group (page 614, Figure 3c). Choi further discloses that the attachment occurs covalently, through aldehyde groups (page 613, column 1, paragraph 2, lines 11-12) and that the aldehyde groups resulted in effective immobilization of vesicles to the substrate (page 614, column 1, lines 1-3 of bottom paragraph). This effective immobilization of the vesicle by the linker group meets the functional imitation of “effective for enhancing mechanical 
Choi, however, fails to teach that the vesicles are embedded with protein receptors.  
Kim provides a review of recent technologies used to create synthetic biomimetic membranes and their engineered sensor applications (abstract). Kim teaches that “biomimetic membranes provide an optimal environment for transmembrane elements” and teaches requirements for creating robust platforms for biosensors including an array format of membranes to allow miniaturization of the sensor chip (page 9537, paragraph 2, under “sensors and other engineered applications). Kim teaches biosensors using PDA vesicles including PDA microarray sensors on solid substrates (page 9543, lines 1-2) and teaches that “the most common biosensor application with PDA vesicles is the molecular recognition using receptors” (page 9542, paragraph 2). Kim teaches that the recognition elements can be attached to the surface of the PDA vesicle (page 9542, paragraph 2; Figure 12) but also teaches that polymeric membranes in vesicle form have been studied with various transmembrane proteins (page 9533, paragraph 4) and provide several examples of vesicle transmembrane proteins that were integrated into the membrane and remained functional (page 9533, paragraph 4 through page 9534, paragraph 1). It is noted that transmembrane proteins used as recognition receptors is anticipated to meet the limitation of embedded protein receptors. 
Choi and Kim are considered to be analogous to the claimed invention as they are in the same field of vesicle microarrays. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have taken the vesicle microarray taught by Choi and incorporated the teachings of Kim to include the use of embedded protein receptors in the vesicle. One of ordinary skill in the art would have been motivated to make this combination in order to mimic a 

Regarding claim 23, Choi and Kim teach the microarray of claim 21 as discussed above.
Choi further teaches a surface layer in which the microspots are disposed therein (page 611, column 2, section 2.2 “Fabrication of Fluorocarbon Thin Film Patterns; illustrated in p. 611, Fig 1). Choi also teaches that non-specific binding to the surface layer outside the microspots is negligible, owing to the biochemical resistance to the surface layer (page 615, column 2, lines 4-7). 

Regarding claim 24, Choi and Kim teach the microarray of claim 23 as discussed above. 
Choi further teaches microspot diameters of 50, 100, and 200 μm (page 613, Figure 2, caption). Choi further teaches that the height of the film background layer surrounding the microspots is about 20 nm (page 611, section 2.2 “Fabrication of Flurorcarbon Thin Film Patterns”), which constitutes a microspot boundary formed by the surface layer. As defined in the instant specification (page 10, [0051]), the aspect ratio is a ration of the height of the microspot boundary, or the depth of the microspot itself, to another dimension of the microspot, which may be a length, width, or diameter of the microspot. Therefore, according to the definition of the instant specification, Choi discloses wherein the aspect ratio of the microspot is (20nm/200μm) = (20 x 10-9 m)/(200 x 10-6 m) = (2 x 10-8 m)/(2 x 10-4 m) = 0.0001, which meets the limitation of less than 0.01.

Regarding claim 25, Choi and Kim teach the microarray of claim 21 as discussed above.
Choi further discloses wherein the vesicles comprise polymerized lipid monomers (page 611, column 2, section 2.3, describes photo-polymerization of the vesicles). These lipid monomors contain .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, J., et al (2012) Micropatterning Polydiacetylene Supramolecular Vesicles on Glass Substrates using a Pre-Patterned Hydrophobic Thin Film Macromol. Chem. Phys. 213; 610-616  (previously cited in office action of 22 May 2020, hereafter Choi) in view of Kim, Y., et al (2012) Synthetic biomimetic membranes and their sensor applications Sensors 12; 9530-9550 (newly cited, hereafter Kim) as applied to claim 21 above, and in further view of Wagner and Tamm (2000) Tethered polymer-supported planar lipid bilayers for reconstitution of integral membrane proteins: silane-polyethyleneglycol-lipid as a cushion and covalent linker Biophysical Journal 79; 1400-1414 (previously cited in action of 22 May 2020, hereafter Wagner).
Choi and Kim teach the microarray of claim 21 as discussed above. Choi further teaches the linker groups has a distal end covalently immobilizing the vesicle to the microspot (page 613, column 1, paragraph 2, lines 11-12 teaches covalent binding through aldehyde groups; page 614, figure 3c illustrates that the linking aldehyde that covalently binds to the vesicle is distal to the surface; page 614, column 1, lines 1-4 of bottom paragraph discloses vesicles were effectively immobilized by aldehyde groups). Choi and Kim, however, fail to teach that the linker group comprises a proximal silane moiety attached to a bottom surface of the microspot.
Wagner teaches covalent attachment of lipid bilayers to an underlying glass substrate (page 1400, abstract, lines 6-8). Wagner further teaches that the molecule attaching the lipid bilayer to the substrate has a silane group (particularly a triethoxysilane group) for covalent linkage to silanols at the surface (page 1403, column 1, lines 6-9). Since the linkage occurs directly from the triethoxysilane to the surface, it is anticipated to that silane moiety disclosed by Wagner is proximal to the surface. Wagner 
Choi, Kim, and Wagner are considered to be analogous to the claimed invention as they are in the same field of vesicle microarrays. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have taken the vesicle microarray taught by Choi and Kim and include a silane moiety on the proximal end of the linker attaching to the surface of the microspot. One of ordinary skill in the art would have been motivated to make this combination in order to achieve the long-term stability taught by Wagner (Wagner, page 1412, column 2, lines 3-7).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, J., et al (2012) Micropatterning Polydiacetylene Supramolecular Vesicles on Glass Substrates using a Pre-Patterned Hydrophobic Thin Film Macromol. Chem. Phys. 213; 610-616 (previously cited in action of 22 May 2020, hereafter Choi) in view of Kim, Y., et al (2012) Synthetic biomimetic membranes and their sensor applications Sensors 12; 9530-9550 (newly cited, hereafter Kim) as applied to claim 21 above, and in further view of Cheng and Aspinwall (2006) Nanometre-sized molecular oxygen snensors prepared from polymer stabilized phospholipid vesicles Analyst 131; 236-243 (previously cited in action of 22 May 2020, hereafter Cheng). 
Choi and Kim teach the microarray of claim 25 as discussed above. Choi and Kim, however, fail to teach that the vesicles further comprise a polymer scaffold for stabilizing the vesicles. 
Cheng discloses vesicles with a polymer network within the lipid bilayer that helps maintain the integrity of the vesicles by providing a cross-linked scaffold (page 239, column 2, bottom 6 lines). Cheng also expressly discloses that this polymer scaffold has the purpose of stabilizing the vesicles and that the specific chemicals used to prepare the scaffold are BMA and EGDMA (page 239, column 1, lines 10-12). 
Choi, Kim, and Cheng are considered to be analogous to the claimed invention as they are in the same field of vesicle microarrays. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the vesicle microarray taught by Choi and Kim and to further comprise a polymer scaffold. One of ordinary skill in the art would have been motivated to make this combination in order to improve the stability of the vesicles (Cheng, page 239, column 2, bottom 6 lines).

Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-2, 5, 7, 13-14, 17, and 19 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Choi et al in Macromol. Chem. Phys. 2012, 213, 610-616 (originally cited in office action of 22 May 2020; hereafter Choi), in further view of Jiang et al in “Development and evaluation of a polydiacetylene based biosensor for the detection of H5 influenza virus”; Journal of Virological Methods 219 (2015) 38–45 (newly cited; hereafter Jiang). 

Regarding claim 1, Choi discloses a microarray comprising a plurality of microspots, described in the text as “circular patterned arrays with diameters ranging from 50 to 200 μm” (p. 613, column 1, 2nd paragraph, lines 3-6; further illustrated in Figure 2a, page 613 and fig. 3a and 3c, p. 614). Choi further discloses a plurality of vesicles, each vesicle attached to a microspot via a linker group (p. 614, Figure 3(c)). Choi further discloses that the attachment occurs covalently, through aldehyde groups (p. 613, column 1, 2nd paragraph, lines 11-12). Choi further discloses that the aldehyde groups (through which covalent bonding was previously disclosed to occur) resulted in effective immobilization of vesicles to the substrate (p. 614, column 1, lines 1-4 of bottom paragraph) – this effective immobilization of the vesicle by the linker group meets the functional limitation of “effective for enhancing mechanical stability”. Choi further discloses that ligand-receptor interactions were employed between cyclodextrins and PDA vesicles in this system (p. 615, 1st Column, 2nd Paragraph), and further suggests that this PDA vesicle patterning methodology is applicable to the development of new vesicle array sensors (p. 616, 1st 
Jiang discloses a highly sensitive, specific, and rapid polydiacetylene-based biosensor, in which anti-H5 influenza antibody was embedded onto the vesicle surface (abstract). Jiang refers to these antibodies interchangeably as “receptors”: “In order to improve the detection sensitivity, the mAb concentration had to be optimized on the PDA vesicle surface because the appropriate distance between receptors improves the accessibility of antibodies and minimizes the effect of steric hindrance” (p. 41, 1st paragraph of section 3.2 “Optimization of antibody conjugation”). Jiang further refers to the antibody or mAb as “the protein” (p. 39, 2nd column, section 2.3.2), such that it will be recognized the antibodies of Jiang are protein receptors. Jiang further discloses that the monitoring and surveillance of H5N1 influenza virus is still an important task in protecting agriculture, human health, and natural resources (paragraph bridging p. 38-39).
It would have been obvious to one of ordinary skill in the art before the time of filing to have       modified the PDA vesicle microarray of Choi, by further incorporating H5N1 antibodies (a type of protein receptor) into the PDA vesicles, in order to enable specific, sensitive, and rapid biosensing of H5N1 by PDA vesicles for H5N1 influenza virus monitoring as taught by Jiang. Examiner further notes that although the surface chemistries of Choi and Jiang are different (Choi employs amine-functionalized vesicles, Jiang employs carboxylic acid functionalized vesicles), it would have been within the level of one of ordinary skill in the art to make the modifications necessary to combine the teachings of references (for example, by using the activated vesicles of Jiang in the microarray of Choi, while employing a surface linker that could react with the activated vesicles of Jiang, such as an amine). It would further have been within the level of ordinary skill in the art to avoid steps in Choi that would be recognized as damaging to an introduced protein receptor, such as the 100 °C treatment step (present in Choi, paragraph bridging p. 611-612), or else to conduct these steps before protein is introduced to the 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office  personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.

Regarding claim 2, Choi further discloses wherein there is a surface film layer in which the microspots are formed (p. 611, column 2, section 2.2 “Fabrication of Fluorocarbon Thin Film Patterns; illustrated in p. 611, Fig. 1). Choi further discloses wherein non-specific binding to the surface layer outside the microspots is negligible, owing to the biochemical resistance of the surface layer (p. 615, column 2, lines 4-7).

Regarding claim 5, Choi further discloses wherein the vesicles comprise polymerizable lipid monomers (p. 611, Column 2, section 2.3 describes photo-polymerization of the vesicles). These lipid monomers, containing amino functional groups (p. 612, column 2, line 14; illustrated in figure I(a), p. 612), are also functionalized monomers.

Regarding claim 7, Jiang further discloses wherein the antibody (referred to as H5-mAb or protein) is covalently attached via a peptide bond to activated linker (p. 39, 2nd column, section 2.3.2 “Conjugation of mAb on the PDA vesicles). This covalent attachment is to the outer surface of the vesicles, as illustrated in Fig. 1, p. 40 of Jiang.


Regarding claim 13, as previously discussed in the claim 1 rejection, Choi discloses an array of microspots (p. 613, column 1, 2nd paragraph, lines 3-6; further illustrated in Figure 2a, p. 613 and fig. 3a and 3c, p. 614). Choi also discloses a method of forming said array of microspots (p. 611, Column 2, Section 2.2, “Fabrication of Fluorocarbon Thin Film Patterns”). Choi further discloses vesicle attachment to an interior of the microspots via a linker group (p. 614, Figure 3c – “an interior” is here being interpreted as anywhere in the area of the microspot as defined by the surrounding film). The method of attachment is also disclosed in more detail (p. 611, Column 2, Section 2.3, “Preparation of Immobilized PDA Patterns”). Choi further discloses that the attachment occurs covalently, through aldehyde groups (p. 613, column 1, 2nd paragraph, lines 11-12). Choi further discloses that the aldehyde groups (through which covalent bonding was previously disclosed to occur) resulted in effective immobilization of vesicles to the substrate (p. 614, column 1, lines 1-4 of bottom paragraph) – this effective immobilization of the vesicle by the linker group meets the functional limitation of “effective for enhancing mechanical stability”. Choi does not teach the method wherein the vesicles are functionalized with protein receptors.
Jiang discloses a highly sensitive, specific, and rapid polydiacetylene-based biosensor, in which anti-H5 influenza antibody was embedded onto the vesicle surface (abstract). Jiang refers to these antibodies interchangeably as “receptors”: “In order to improve the detection sensitivity, the mAb concentration had to be optimized on the PDA vesicle surface because the appropriate distance between receptors improves the accessibility of antibodies and minimizes the effect of steric hindrance” (p. 41, 1st paragraph of section 3.2 “Optimization of antibody conjugation”). Jiang further refers to the antibody or mAb as “the protein” (p. 39, 2nd column, section 2.3.2), such that it will be recognized the antibodies of Jiang are protein receptors. Jiang further discloses that the monitoring and surveillance of 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of making a PDA vesicle microarray of Choi, by further incorporating H5N1 antibodies (a type of protein receptor) into the PDA vesicles, in order to enable specific, sensitive, and rapid biosensing of H5N1 by PDA vesicles for H5N1 influenza virus monitoring as taught by Jiang. Examiner further notes that although the surface chemistries of Choi and Jiang are different (Choi employs amine-functionalized vesicles, Jiang employs carboxylic acid functionalized vesicles), it would have been within the level of one of ordinary skill in the art to make the modifications necessary to combine the teachings of references (for example, by using the activated vesicles of Jiang in the microarray of Choi, while employing a surface linker that could react with the activated vesicles of Jiang, such as an amine). It would further have been within the level of ordinary skill in the art to avoid steps in Choi that would be recognized as damaging to an introduced protein receptor, such as the 100 °C treatment step (present in Choi, paragraph bridging p. 611-612), or else to conduct these steps before protein is introduced to the vesicles (as is done in Jiang, p. 39, 2nd column, sections 2.3.1 and 2.3.2). Examiner notes that, as stated in MPEP 2141.03(I):
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office  personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.

Regarding claim 14, Choi further teaches wherein there is a surface film layer in which the microspots are formed (p. 611, column 2, section 2.2 “Fabrication of Fluorocarbon Thin Film Patterns; 

Regarding claim 17, Choi further discloses wherein the vesicles comprise polymerizable lipid monomers (p. 611, column 2, section 2.3 describes photo-polymerization of the vesicles). These lipid monomers, containing amino functional groups (p. 612, column 2, line 14; illustrated in figure I(a), p. 612), are also functionalized monomers. 

Regarding claim 19, further discloses wherein the antibody (referred to as H5-mAb or protein) is covalently attached via a peptide bond to activated linker (p. 39, 2nd column, section 2.3.2 “Conjugation of mAb on the PDA vesicles). This covalent attachment is to the outer surface of the vesicles, as illustrated in Fig. 1, p. 40 of Jiang.

Claims 3 and 15 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable
over Choi and Jiang as applied to claims 1-2 and 13-14 above, and further in view of Yoshina-Ishii et al in J. AM. CHEM. SOC., 2003, 125, 3696-3697 (previously cited in action of 22 May 2020; hereafter Yoshina-Ishii), in further view of Kung et al (Langmuir 2000, 16, 6773-6776, hereafter Kung; previously cited in action of 22 May 2020), in further view of Wang and Cheng (Analyst, 2016, 141, 1807-1813 and Supporting Information; hereafter Wang; previously cited in action of 22 May 2020). 

Regarding claim 3, as discussed above, Choi in further view of Jiang teaches the microarray of
claims 1 and 2, on which claim 3 is dependent. Choi further teaches wherein each microspot has a boundary formed by the surface layer (described in p. 611, Column 2, Section 2.2 “Fabrication of Fluorocarbon Thin Film Patterns”). Choi and Jiang do not teach wherein the height of the boundary and 
Yoshina-Ishii teaches wherein vesicles from 30 nm to 200 nm are tethered by tethers about 8
nm long (p. 3696, figure l(A) caption), such that the combined height of vesicle and tether may be about 208 nm. Yoshina-Ishii further teaches grid lines of fibronectin as barriers surrounding the microspots, and discloses that these barriers were made according to the method of microprinting of Kung (reference 15 of Yoshina-Ishii; grid lines of fibronectin disclosed in p. 3696, figure l(b) caption). Kung discloses that the method of microprinting results in barriers of 2-3 nm in height (p. 6776; Column 1; Paragraph 1 of "Discussion"), such that the ratio of barrier height to combined vesicle and tether height may be as low as (2 nm/ 208 nm)= .00962 = 0.962% in Yoshina-Ishii.
Wang teaches that for microscale wells, reaction kinetics are slowed for deeper microwells, with
reaction half-lives scaling with the square of the microwell height (page 2 of Supplementary information, Figure S2 and caption).
It would have been obvious to one of ordinary skill in the art before the time of filing to have
modified the microarray of Choi and Jiang, such that the ratio of barrier height to combined vesicle and
tether height is less than 10% as taught by Yoshina-Ishii and Kung, in order to improve reaction kinetics
by lowering microwell heights as taught by Wang.

Regarding claim 15, as discussed above, Choi in further view of Jiang teaches the method of
claims 13 and 14, on which claim 15 is dependent. As discussed in the claim 3 rejection immediately preceding this rejection, Choi teaches wherein the microspots have a boundary formed by the surface layer, and Choi in further view of Jiang modified by Yoshina-Ishii, Kung, and Wang teaches the further limitation that the height of the boundary and the surface layer surrounding the microspot is less than 10% of a combined height of the vesicle and linker group.

Claims 4 and 16 remain rejected in modified form under 35 U.S.C. 103 as being
unpatentable over Choi and Jiang as applied to claims 1, 9, and 13 above, and further in view of
Wagner and Tamm in Biophysical Journal Volume 79 September 2000 1400-1414 (previously cited in action of 22 May 2020; hereafter Wagner). The modified grounds of rejection is to address applicant’s amendment of parent claims 1, 9, and 13.

Regarding claim 4, as described above, Choi in further view of Jiang teaches the microarray of
claim 1, on which claim 4 depends. Choi teaches a distal end covalently immobilizing the vesicle to the
microspot (p. 613, column 1, 2nd paragraph, lines 11-12 teaches covalent binding through aldehyde
groups; p. 614, Fig. 3c illustrates the linking aldehyde that covalently binds to the vesicle is distal to the
surface; p. 614, column 1, lines 1-4 of bottom paragraph discloses vesicles were effectively immobilized
by aldehyde groups). Choi and Jiang do not teach wherein the linker group comprises a proximal silane
moiety attached to a bottom surface of the microspot.
Wagner teaches covalent attachment of lipid bilayers to an underlying glass substrate (p. 1400,
Abstract, lines 6-8). Wagner further teaches that the molecule attaching the lipid bilayer to the substrate
has a silane group (particularly a triethoxysilane group) for covalent linkage to silanols at the surface (p.
1403, Column 1, lines 6-9). Since the linkage occurs directly from the triethoxysilane to the surface, it
will be appreciated that the silane moiety disclosed by Wagner is proximal to the surface. Wagner
further teaches that the resulting covalently tethered bilayers had long-term stability (p. 1412, Column
2, lines 3-7).
It would have been obvious to one of ordinary skill in the art before the time of filing to have
modified the microarray taught by Choi in further view of Jiang, comprising a tether covalently
immobilizing a vesicle to a microspot, such that the attachment is through a linker group comprising a

term stability as taught by Wagner.

Regarding claim 16, as discussed previously, Choi in further view of Jiang teaches the method of claim 13. As discussed in the above claim 4 rejection, Choi in further view of Jiang modified by Wagner further teaches wherein the linker group has a proximal end comprising a silane moiety attached to a bottom surface of the microspot

Claims 6 and 18 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable
over Choi and Jiang as applied to claims 1, 5, 13, and 17 above, and further in view of Cheng and Aspinwall in Analyst, 2006, 131, 236-243 (cited in action of 22 May 2020; hereafter Cheng). The modified grounds of rejection is to address applicant’s amendment of parent claims 1 and 13.

Regarding claim 6, as discussed above, Choi in further view of Jiang teaches the microarray of
claim 5, on which claim 6 is dependent, as well as the microarray of claim 1, on which claim 5 is
dependent. Choi and Jiang do not teach wherein the vesicles further comprise a polymer scaffold for
stabilizing the vesicles.
Cheng discloses vesicles with a polymer network within the lipid bilayer that helps to maintain
the integrity of the vesicles by providing a cross-linked scaffold (p. 239, Column 2, bottom 6 lines). Cheng
also expressly discloses that this polymer scaffold has the purpose of stabilizing the vesicles, and that
the specific chemicals used to prepare the scaffold are BMA and EGDMA (p. 239, Column 1, lines 10-12).
These are also the same chemicals used to prepare the vesicle-stabilizing scaffold of the instant
specification (p. 22, paragraph 101).


Regarding claim 18, as discussed above, Choi in further view of Jiang teaches the method of claim 17, on which claim 18 is dependent, as well as the method of claim 13, on which claim 17 is dependent. As described in the immediately preceding claim 6 rejection, Choi in further view of Jiang modified by Cheng further teaches wherein the vesicles further comprise a polymer scaffold for stabilizing the vesicles.

Response to Arguments
Applicant's arguments filed 16 AUG 2021 have been fully considered but they are not persuasive.
With respect to Choi, J., et al (2012) Micropatterning Polydiacetylene Supramolecular Vesicles on Glass Substrates using a Pre-Patterned Hydrophobic Thin Film Macromol. Chem. Phys. 213; 610-616 in view of Jiang, L., et al (2015) Development and evaluation of a polydiacetylene based biosensor for the detection of H5 influenza virus Journal of Virological Methods 219; 38-45 (reference applicant’s response page 5 under heading “The Claims Are Not Obvious”), applicant argues that the examiner has failed to make a prima facie case of obviousness for claims 1-2, 5, 7, 13-14, 17, and 19. 
In page 6, paragraph 2 of the applicant’s arguments, applicant states that “none of the prior arts provide any teaching or suggestion that would motivate one of ordinary skill in the art to combine Choi and Jiang because there is no combination of Choi and Jiang that would work to arrive at the present invention”. 
Jiang et al clearly teaches a motivation to incorporate a protein receptor (specifically H5N1 antibodies) into the PDA vesicles in order to achieve specific, sensitive, and rapid biosensing (page 38, column 2, paragraph 2 – page 39, column 1, paragraph 2). One would be motivated specifically to combine the microarray taught by Choi with the embedded protein receptor taught by Jiang in order to gain these benefits while maintaining the advantages of micropatterning PDA vesicles on substrates (Choi, page 610, column 2, paragraph 1). 
On page 7, paragraph 2 of the applicant arguments, applicant states that no one having ordinary skill in the art would be motivated to combine the PDA vesicles of Choi with the antibodies of Jiang because this combination would render both Choi and Jiang unsatisfactory for their intended purposes. On page 7, paragraph 3, applicant states that the Choi requires the 100°C heating step in order to use red PDA vesicles for fluorescent detection, and that this step could not be eliminated to introduce the antibody of Jiang into the vesicle. Applicant states that the PDA vesicles of Jiang cannot be heated because Jiang relies on the blue to red color change of the PDA vesicles for detection of H5 influenza virus (applicant arguments, page 7, paragraph 3) and that the linkers of Jiang could not be used to tether the vesicles of Jiang to a microspot of Choi (applicant arguments, page 8, paragraph 1).
MPEP 2141 provides guidance on the determination of obviousness under 35 U.S.C. 103. MPEP 2141.03 (I) states that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many 
Based on the teachings of the MPEP and given ordinary creativity and the ability to fit teachings of multiple prior art references together like the pieces of a puzzle, one of ordinary skill in the art would have been able to combine the teachings of Choi and Jiang in a way that would not render the prior art devices inoperable for the intended purpose, as there are more ways than those proposed by the applicant to combine the references. That is to say that a person of ordinary skill in the art would have been able to combine the teachings of Choi with those of Jiang in such a way that the microarray would have protein receptors embedded in the vesicles while rendering the assembly functional. It is common knowledge in the art that heating at temperatures of 100°C would denature the protein receptors and, therefore, a person of ordinary skill in the art prior to the effective filing date of the claimed invention would have known to assemble the microarray in a functional way that would avoid the denaturization of the protein receptor. Furthermore, it would have been obvious to one of ordinary skill in the art to 
On page 8, paragraph 4, applicant states that because there is no motivation to make these modifications, the conclusion of obviousness appears to be based on improper hindsight reasoning from the applicant’s disclosure.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Based on the above reasoning, the rejections of claims 1-2, 5, 7, 13-14, 17 and 19 as obvious over Choi in view of Jiang are maintained.
	While applicant addresses the rejection of claims 1-2, 5, 7, 13-14, 17 and 19 under 35 U.S.C. 103 (applicant remarks 16 AUG 2021, page 1, paragraph 3), applicant does not distinctly and specifically address the rejection of claims 3-4, 6, 15, 16, or 18 under 35 U.S.C. 103 in the action filed on 28 MAY 2021. According to 37 C.F.R. 1.111 and MPEP 714.02, the reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. However, applicants reply is considered to be a bona fide attempt at a response and is being accepted as a complete response. With respect to the arguments provided on the bottom of page 8 through the top of page 9, claims 21-26 are newly presented and have been addressed in the rejections above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUDREY L BUTTICE/Examiner, Art Unit 4111     
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647